Citation Nr: 1638203	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for breathing problems, to include as due to a qualifying chronic disability.

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to September 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

These matters were previously remanded by the Board in April 2015 for further evidentiary development.

In November 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's April 2015 Remand, the Veteran was scheduled for VA examinations to determine the etiology of his sleep apnea and to determine if the Veteran had a qualifying disability manifested by breathing problems due to Gulf War Service.  The record indicates that the Veteran was scheduled for August 2015 VA examinations but they were cancelled because the "Veteran failed to RSVP."  The record documenting the cancelled examinations explains that the Veteran was "out of the country until 2016."  A subsequent September 2015 Supplemental Statement of the Case (SSOC) continued the denial of the Veteran's claims, in part due to the Veteran not attending the examination.

In a May 2016 statement, the Veteran's representative correctly asserts that the file does not contain any documentation of notice letters sent to the Veteran to inform him of his scheduled examinations.  Furthermore, the representative notes that the Veteran can be difficult to contact through his domestic address, and instead advises that VA notify him electronically. 

As there is no evidence in the record that the Veteran was properly notified of his examinations, the Board finds that remand is appropriate in order to attempt to reschedule the Veteran's examinations, as they are necessary in order to properly adjudicate these claims.

Accordingly, the case is REMANDED for the following action:

1. Pursuant to the Representative's May 2016 statement, please attempt to contact the Veteran by phone or electronically to determine the best manner in which to contact him for scheduling examinations.

2. When contacting the Veteran, request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

3. Schedule the Veteran for a VA examination with an examiner or appropriate knowledge and expertise to determine the etiology of his sleep apnea.

The claims file and a copy of this remand and the May 2015 remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. 

Based on a review of the record, the examiner is asked to provide a medical opinion as to:

a) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is causally or etiologically related to the Veteran's service. 

b) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is proximately due to or aggravated (permanently worsened) by his service-connected PTSD, to include medications taken for PTSD treatment.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should specifically address any relevant service treatment records, private medical records, or other potentially relevant medical or lay evidence, including the Veteran's lay statements. contentions regarding a continuity of symptomatology.  

The examiner is reminded that the lack of contemporaneous medical records does not by itself refute the credibility of the Appellant's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Note that the lack of documented treatment in service and thereafter, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed sleep apnea.

A complete rational for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. Schedule the Veteran for a VA examination with an examiner or appropriate knowledge and expertise to determine if the Veteran has a qualifying chronic disability manifested by breathing problems due to Gulf War service.

The claims file and a copy of this remand and the May 2015 remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. 

Based on a review of the record, the examiner is asked to provide a medical opinion as to:

a) Whether there are objective indications of any breathing problems due to (a) an undiagnosed illness; or (b) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.

b) Address the Veteran's theory that his breathing problems are caused by (a) exposure to environmental hazards from his service in Southwest Asia, or (b) sleep apnea, or (c) service-connected PTSD.   

A complete rational for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5. For both examinations, send the Veteran a letter with citation to 38 C.F.R. § 3.655 and inform him that failure to attend any VA examination scheduled in connection with this remand may result in the denial of his claims. This notice letter should be documented in the Veteran's claims file.

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




